Citation Nr: 0402217	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1976 to March 
1981.

This appeal is brought to the Board of Veterans Appeals (the 
Board) from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The veteran provided testimony before a Hearing Officer at 
the RO in June 2002, of which a transcript is of record.

The veteran was thereafter again scheduled for several 
personal hearings before a Hearing Officer at the RO which he 
cancelled, stating in part that he was having trouble finding 
a representative.  The RO forwarded the case to the Board 
after several such  cancellations.  

Although the veteran was represented at one time by the DAV, 
he revoked that power of attorney in writing, and the veteran 
now remains without representation.



REMAND

Available service records show that the veteran checked 
having a history of depression on the enlistment examination 
in November 1976.  

In service, he was seen for alcohol and possible drug 
problems and his 201 file shows some evidence of disciplinary 
difficulties including telling associates that he was going 
to take one of several plane tickets and leave Treasure 
Island.  He was also treated for venereal disease.

On his separation examination in 1981, the veteran reported a 
history of depression or excessive worry and indicated that 
he had gone to a psychiatrist for his depression.  It is 
unclear if that visit was before or during service. 

On VA assessment and psychiatric evaluation in 2000, it was 
noted that he had attempted suicide in 1981; that he had been 
hospitalized 3-4 times for depression, the first time being 
in 1982; and that he now had depression but refused to deal 
with alcohol problems.  He also reported that he had 
recollections of at least one traumatic incident in service, 
when a man died from torture on a cross, which caused him 
problems.

The RO denied his claim on the basis that an acquired 
psychiatric disorder was not shown in service and a psychosis 
was not shown within a year of service separation.  However, 
complete, legible records are not in the file for most of the 
reported care in the times before or shortly after separation 
from service.  

The veteran has indicated that he was seen for psychiatric 
problems at the VAMC in San Antonio from 1981 to 1989 and at 
the VAMC in Albuquerque since 1990.  An undated VA Form 119 
indicates that he was seen at a private hospital in San 
Antonio for psychiatric problems. 

A VA summary report from February-March 1986 hospital care 
reflects a diagnosis of continuous alcohol dependence.  It 
was noted that he had had treatment for alcoholism while in 
the Navy and since then as an outpatient.  He had been 
privately hospitalized by his parents at Villa Rosa.   

A few of the more recent VA treatment reports are in the file 
reflecting recurrent complaints of alcohol problems, possible 
drug use, and depression and anger.  On one such occasion in 
December 2000, the veteran was threatening to commit suicide.  
He has been described on several occasions as homeless.

A statement was received from the veteran's mother and her 
current husband, dated in August 2001.  They indicated that 
the veteran had had exemplary service in the Navy until 
something occurred of which they were unaware while he was in 
California.  At that time, he had called them from California 
and said he was going to commit suicide.  The police became 
involved, he made similar threats repeatedly, and eventually 
he was court martialed and confined to Treasure Island.  He 
thereafter returned in a significant state of depression, and 
stayed at their small ranch for a year, but seemed to get no 
better.  With continued threats of suicide and drinking, he 
was admitted for a month at Villa Rosa Hospital in San 
Antonio, from which he was later discharged without 
improvement.  A physician had said that they should stop 
supporting him.  Since then he had not seemed to improve.

On VA examination in August 2001, the veteran confirmed that 
he remained homeless and he continued to drink.  No specific 
psychiatric diagnosis was identified.

The veteran submitted VA Forms 21-4142 for release of 
psychiatric records in the 1980's from Villa Rosa, and from a 
private physician, BE, M.D.  Subsequent clarification was 
noted to the effect that Dr. E had actually seen him at the 
VA facility, so the records would be kept there rather than 
at his private office.  The veteran later indicated that he 
had been told that Villa Rosa had been closed down, and that 
Dr. E had been a resident at that facility and had no other 
personal records.

Treatment records were subsequently received, much of which 
seemingly pertinent mental health entries are illegible, from 
apparent record caretakers for the Villa Rosa facility 
showing a diagnosis of depression and suicidal ideation on 
hospitalization there in August-September 1984.

On a VA Form 21-4238 submitted in February 2002, the veteran 
stated that in service he had acquired a venereal disease in 
the Philippines and developed depression in association 
therewith.  He said he had been suicidal before service and 
the recruiter told him not to mention it; that the incident 
in service caused greater depression and suicidal ideation.  

In another document he indicated that he wanted to amend his 
claim to include PTSD and stated that his trauma involved 
witnessing riots while incarcerated at Treasure Island, 
witnessing one sailor having his throat cut, etc.

The veteran testified in June 2002 as to his service 
experiences, his shipment into Diego Garcia and involvement 
while on shipboard with the hostage problems in Iran.  [His 
presence on the ship is confirmed in his 201 file].  He later 
indicated that while on the USS Gridley, he had been part of 
the Task Force working on the removal of the Iranian 
hostages.  He suggested that this was tantamount to combat 
service.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted under 38 C.F.R. § 
3.310 or pursuant to the tenets of Allen v. Brown, 7 Vet. 
App. 439 (1995) which held that when aggravation of a disease 
or injury for which service connection has not been granted 
is proximately due to, or the result of, a service connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Contrary to some language included by the RO in a Statement 
of the Case sent to the veteran, when a disability is not 
initially manifested during service or within an applicable 
presumptive period, "direct" service connection may 
nevertheless be established by evidence demonstrating the 
disability was in fact incurred or aggravated during, the 
veteran's service.  See 38 U.S.C.A. 1113(b) (West 1991 & 
Supp. 2003); 38 C.F.R. 3.303(d) (2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2003).

If such an increase is found, the presumption of aggravation 
is applicable and the condition is presumed aggravated unless 
the government points to a "specific finding" that the 
increase in the appellant's disability is due to the natural 
progression of the disease.  See 38 U.S.C.A. § 1153, Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).

The Court has found that this presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and that the veteran need not show a 
specific link between his in- service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).

Under VA laws and regulations, such disorders like 
personality disorders are considered congenital and 
developmental in nature and are not deemed compensable 
diseases for VA purposes. 38 C.F.R. § 3.303(c) (2003).  
However, under certain circumstances, service connection may 
be granted for such disorders if shown to have been 
aggravated during service.  See VAOPGCPREC 82-90 (July 18, 
1990).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2003).  It is the 
government's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2003); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.

This means the base line against which the Board is to 
measure any worsening of a disability is the appellant's 
disability as shown in all of his medical records, not on the 
happenstance of whether he was symptom-free when he enlisted.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was recently revised.  See 64 
Fed. Reg. 32807-32808 (1999).  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where a law or regulation 
changes after the claim has been filed or reopened before 
administrative or judicial review has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(effective March 7, 1997). 

If the diagnosis of a mental disorder does not conform with 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a).

In adjudicating a claim for service connection for PTSD, the 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

The Board notes that if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

Finally, it is also noted that during the course of the 
current appeal, extensive revisions have taken place with 
regard to the duty to assist, development and acquisition of 
evidence, and the respective responsibilities incumbent on VA 
and veteran for obtaining such pursuant to the mandates of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Most 
recently there has been Court clarification as to when this 
information must be made available.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations and finds that VA has not made all 
reasonable efforts to assist the veteran in the development 
of his claim.  Consequently, the case must be referred.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).

The case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  He should be asked 
for information about any psychiatric 
problems and care he may have had prior 
to service, and after release from him of 
such information, the RO should assist 
him in obtaining this evidence and attach 
it to the claims file.  In this regard, 
it may be helpful to remind the veteran 
that on the one examination in service, 
he stated that he had been seen for his 
psychiatric problems; he may be able to 
recall the details.  In this regard, the 
veteran's mother may be able to provide 
further clarification as well. 

2.  The RO should contact the service 
department for further clarification as 
to the veteran's circumstances of 
service, i.e., whether his ship was part 
of the Task Force set up for dealing with 
the Iranian hostages; whether they were 
in fact at Diego Garcia; what was the 
situation and pertinent incidents to 
include deaths of inmates, et., at 
Treasure Island at the time the veteran 
was located there, etc.  The service 
department should identify segments of 
its own organization which may be able to 
provide details for verification of such 
incidents, and to the extent possible, 
the RO should pursue this as well as it 
would in any PTSD claim relating to 
potential stressors.

3.  The RO should obtain legible copies 
of all documentation of care at the Villa 
Rosa in San Antonio in 1984.

4.  The veteran's entire VA clinical file 
from San Antonio as well as Albuquerque, 
from his separation from service to date, 
should be acquired and attached to the 
claims file.  The file should reflect 
that a search was made for such records, 
and if they are not obtained, this must 
be so stated, in writing, in the file.

5.  The veteran should be scheduled for a 
VA mental health evaluation by a 
psychiatrist who has not previously 
examined him.  The claims file and all 
obtained evidence must be made available 
to the examiner prior to the examination.  
All necessary testing should be 
accomplished.  The examiner should 
determine (a) the nature of any pre-
service mental health problems; (b) 
whether the inservice manifestations were 
reflective of additional psychiatric 
disability or a change in any preexisting 
problems; (c) whether the veteran 
developed additional psychiatric problems 
in service; (d) when was the veteran 
first shown to have an acquired 
psychiatric disorder, to what was that 
attributable, and by what was it 
manifested; (e) what are the correct 
diagnoses of all psychiatric disorders 
before, during and since service; (f) 
what is the relationship(s) between/among 
these; and (g) based on whatever 
clarification can be obtained by the RO 
with the service department, and within 
realm of possibility given the veteran's 
allegations of inservice stressors, a 
determination should be made as to 
whether these had any impact on his 
subsequent mental health.  The opinions 
should be annotated to the evidence of 
record and well reasoned.

6.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2003) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
veteran with suitable, adequate 
information so that he may pursue his 
claim in an informed manner.  

7.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The 
regulations should be accurately 
portrayed as shown above.  And a suitable 
period of time should be allowed for 
response.

8.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


